Citation Nr: 0433954	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  02-07 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his hearing loss and his tinnitus 
are a direct result of acoustic trauma incurred during 
military service.  In his VA Form 9, the veteran explained 
that he was a yeoman on the USS Palau, an aircraft carrier, 
during the Korean Conflict.  While some of his duties were 
clerical in nature, he also was assigned to a gunnery 
division.  When the guns were in operation, he was stationed 
in the crow's nest that was positioned just above the guns.  
As a consequence, he was exposed to their full impact when 
they were discharged.  Furthermore, he explained that his 
duties required him to be within 20 feet of aircraft as they 
were landing and taking off.  The veteran believes that his 
sensorineural hearing loss and tinnitus are related to his 
duties in his military service.  

The Board observes that the March 1999 VA medical record 
indicates that the veteran had industrial noise exposure 
following his separation from service.  No nexus opinion has 
been obtained in order to determine whether the veteran has 
hearing loss or tinnitus related to injury, disease or event 
noted during his military service.  Based on the veteran's 
statements as to his duties during service, the Board 
concludes the duty to assist mandates providing him a VA 
examination.

In his substantive appeal, the veteran stated that he has a 
doctor's statement indicating that his hearing loss is most 
likely from his military service.  Such a statement is not 
currently in the record, and he should submit it to VA.

In addition, the Board observes that the veteran submitted 
additional evidence after the case was submitted to the 
Board.  There is no indication that the veteran has waived 
his right to have the RO review this new evidence in the 
first instance.  Thus, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 
2003); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  Tell the veteran to submit to VA any 
evidence he has in his possession 
relevant to these claims.  Specifically, 
he should submit the doctor's statement 
referenced in his substantive appeal, as 
noted above.

2.  The RO should afford the veteran a VA 
audiometric examination in order to 
determine the current nature and etiology 
of any existing hearing loss or tinnitus.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner should provide a complete 
diagnosis.  The examiner's attention is 
directed to the veteran's allegation that 
he has hearing loss and tinnitus related 
to acoustic trauma in service.  Based on 
a review of the clinical record, the 
examiner is requested to provide an 
opinion as to whether the veteran 
currently has a hearing loss or tinnitus 
associated with injury, disease or event 
noted in his military service.  In 
particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current hearing loss or 
tinnitus is causally related to the 
veteran's military service?  The clinical 
basis for the opinion should be set forth 
in detail.   

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


